             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 1 of 22               FILED
                                                                                 2020 Sep-21 PM 12:21
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

                                          )
 UNITED STATES OF                         )
 AMERICA, and the                         )
 JEFFERSON COUNTY BOARD                   )    Civil Action No.: 2:19-cv-00240-AKK
 OF HEALTH,                               )
                                          )
             Plaintiffs,                  )
                                          )
         and                              )
                                          )
 GASP,                                    )
                                          )
        Intervenor-Plaintiff,             )
                                          )
 v.                                       )
                                          )
 DRUMMOND COMPANY, INC.                   )
 d/b/a ABC COKE,                          )
                                          )
             Defendant.                   )


                    ANSWER TO COMPLAINT IN INTERVENTION

Defendant Drummond Company, Inc. d/b/a ABC Coke (“Drummond”) hereby

answers the Complaint of Intervenor Gasp (“Gasp”).

                                   JURISDICTION

1.      This allegation sets forth a conclusion of law to which no response is

required. Drummond specifically denies that this Court has jurisdiction over

Gasp’s claims because Drummond has implemented all physical construction and

{B3602997}                                 1
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 2 of 22




procedures for monitoring, repairs, record-keeping, and reporting required by the

Consent Decree filed in this matter and by 40 C.F.R. Part 61 Subparts L, V and FF,

such that Gasp and its members are not suffering any injury from Drummond’s

alleged conduct and there is no reasonable likelihood that they will be injured by

the conduct alleged in Gasp’s Complaint in Intervention in the future. Gasp

therefore lacks standing to bring the claims set forth in its Complaint in

Intervention.

                                        VENUE

2.      This allegation sets forth a conclusion of law to which no response is

required. Admitted that Drummond does business and has its principal place of

business in the Northern District of Alabama.

                                       PARTIES

3.      Drummond lacks sufficient knowledge to admit or to deny this allegation

and it is therefore denied.

4.      Drummond lacks sufficient knowledge to admit or to deny this allegation

and it is therefore denied.

5.      Drummond lacks sufficient knowledge to admit or to deny this allegation

and it is therefore denied. Drummond denies that any person’s interests are being

or will be adversely affected by air emissions from Drummond’s plant governed by

40 C.F.R. Part 61, Subparts L, V and FF.

{B3602997}                                 2
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 3 of 22




6.      Denied.

7.      Admitted.

8.      Admitted.

9.      Admitted.

                 STATUTORY AND REGULATORY BACKGROUND

10.     This allegation sets forth a conclusion of law to which no response is

required.

11.     This allegation sets forth a conclusion of law to which no response is

required.

12.     This allegation sets forth a conclusion of law to which no response is

required.

13.     This allegation sets forth a conclusion of law to which no response is

required.

14.     This allegation sets forth a conclusion of law to which no response is

required.

15.     This allegation sets forth a conclusion of law to which no response is

required.

16.     Admitted.

17.     This allegation sets forth a conclusion of law to which no response is

required.

{B3602997}                                 3
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 4 of 22




18.     This allegation sets forth a conclusion of law to which no response is

required.

 I. NESHAP for Benzene Emissions from Coke By-Product Recovery Plants –
                      40 C.F.R. Part 61, Subpart L

19.     This allegation sets forth a conclusion of law to which no response is

required.

20.     This allegation sets forth a conclusion of law to which no response is

required.

21.     This allegation sets forth a conclusion of law to which no response is

required.

22.     This allegation sets forth a conclusion of law to which no response is

required.

23.     This allegation sets forth a conclusion of law to which no response is

required.

24.     This allegation sets forth a conclusion of law to which no response is

required.

25.     This allegation sets forth a conclusion of law to which no response is

required.

26.     This allegation sets forth a conclusion of law to which no response is

required.



{B3602997}                                 4
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 5 of 22




27.     This allegation sets forth a conclusion of law to which no response is

required.

28.     This allegation sets forth a conclusion of law to which no response is

required.


   II. NESHAP for Equipment Leaks (Fugitive Emission Sources) –40 C.F.R
                          Part, 61, Subpart V

29.     This allegation sets forth a conclusion of law to which no response is

required.

30.     This allegation sets forth a conclusion of law to which no response is

required.

31.     This allegation sets forth a conclusion of law to which no response is

required.

32.     This allegation sets forth a conclusion of law to which no response is

required.

33.     This allegation sets forth a conclusion of law to which no response is

required.

34.     This allegation sets forth a conclusion of law to which no response is

required.

35.     This allegation sets forth a conclusion of law to which no response is

required.


{B3602997}                                 5
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 6 of 22




36.     This allegation sets forth a conclusion of law to which no response is

required.

37.     This allegation sets forth a conclusion of law to which no response is

required.

38.     This allegation sets forth a conclusion of law to which no response is

required.

39.     This allegation sets forth a conclusion of law to which no response is

required.

III. NESHAP For Benzene Waste Operations – 40 C.F.R. Part 61, Subpart FF

40.     This allegation sets forth a conclusion of law to which no response is

required.

41.     This allegation sets forth a conclusion of law to which no response is

required.

42.     This allegation sets forth a conclusion of law to which no response is

required.

43.     This allegation sets forth a conclusion of law to which no response is

required.

44.     This allegation sets forth a conclusion of law to which no response is

required.




{B3602997}                                 6
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 7 of 22




45.     This allegation sets forth a conclusion of law to which no response is

required.

46.     This allegation sets forth a conclusion of law to which no response is

required.

47.     This allegation sets forth a conclusion of law to which no response is

required.

48.     This allegation sets forth a conclusion of law to which no response is

required.

49.     This allegation sets forth a conclusion of law to which no response is

required.

                                   IV. Title V Permit

50.     This allegation sets forth a conclusion of law to which no response is

required.

51.     This allegation sets forth a conclusion of law to which no response is

required.

52.     Admitted.

53.     Admitted, with the exception of the allegation regarding the current permit,

which is denied. Drummond’s current permit was reissued on April 17, 2019 and

will expire on April 16, 2024.




{B3602997}                                 7
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 8 of 22




54.     This allegation sets forth a conclusion of law to which no response is

required.

55.     This allegation sets forth a conclusion of law to which no response is

required.

                             FACTUAL BACKGROUND

56.     Admitted.

57.     Admitted.

58.     Admitted that, at various times, Drummond has entered into consent decrees

and settlement agreements with EPA and that EPA has issued notices of violation,

including notices of violation leading to the settlement embodied in the Consent

Decree before the Court. The remainder of this allegation is insufficiently specific

to allow an answer and is therefore denied.

59.     Admitted that ADEM and EPA have, at times, issued notices of violation of

the Clean Water Act to Drummond. The remainder of this allegation is

insufficiently specific to allow an answer and is therefore denied.

60.     Admitted that the Facility produces coke through a destructive distillation

process in which coal is heated in ovens. The volatile materials in the heated coal

are removed from the ovens as coke oven gas (“COG”). COG is processed to

remove desired byproducts and waste materials and then the gas is combusted in




{B3602997}                                 8
             Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 9 of 22




boilers to produce steam for the facility and in the coke ovens to heat the coal. The

characterization of coke is denied.

61.     Admitted.

62.     Admitted.

63.     Admitted.

64.     Admitted.

65.     Admitted.

66.     Admitted.

67.     Admitted.

68.     Admitted.

69.     Admitted that Drummond submitted responses to EPA’s RFI between March

8, 2012 and June 19, 2012. The remainder of this allegation constitutes a

conclusion of law to which no response is necessary. The responses speak for

themselves.

70.     Admitted the EPA and JCDH conducted a follow up inspection in 2014,

which resulted in allegations of certain violations of the Clean Air Act, which have

been resolved by the actions that Drummond took following that inspection and

those further required by the Consent Decree. Drummond had implemented all

construction and procedures to assure compliance with the Consent Decree and the

applicable benzene NESHAPs before the Complaint in Intervention was filed.

{B3602997}                                 9
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 10 of 22




71.     Denied.

72.     Admitted that EPA found leaks in the August 14-17 inspection but that those

leaks were promptly closed or other repairs required by the benzene NESHAPs

were made within the period required by the pertinent regulations, so that these

findings did not constitute violations of any regulation.

73.     Admitted.

74.     Admitted that EPA and JCDH filed the complaint in this action and lodged

the Consent Decree now at issue. The remainder of this allegation is denied.

75.     Admitted that EPA published notice of the Consent Decree in the Federal

Register pursuant to 42 U.S.C. § 7413(g) and 28 C.F.R. § 50.7 on February 14,

2019 at 84 Fed. Reg. 4101, and extended the minimum 30-day comment period

required by the statute four times to July 17, 2019. See, 84 Fed. Reg. 9,560 (March

15, 2019); 84 Fed. Reg. 16,038 (April 17, 2019), 84 Fed. Reg. 22168 (May 16,

2019); 84 Fed. Reg. 28075 (June 17, 2019). Upon information and belief, the

United States extended the comment period several times to allow EPA and the

Justice Department to provide extensive information to Gasp. Drummond lacks

sufficient knowledge to admit or to deny the remainder of this allegation and it is

therefore denied.

76.     Admitted. Gasp’s comments speak for themselves.




{B3602997}                                10
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 11 of 22




77.     Admitted. It is further admitted that EPA and the Attorney General each

considered Gasp’s comments and found, in accordance with 42 U.S.C. § 7413(g),

that, with the exceptions noted, “the comments [did not] disclose facts or

considerations which indicate that such consult is inappropriate, improper,

inadequate or inconsistent with the requirements of” the Clean Act. Although EPA

and the Attorney General did consider and rejected Gasp’s comments on civil

penalties, section 113(g) provides further that “[n]othing in this subsection shall

apply to civil or criminal penalties under this chapter.” 42 U.S.C. § 7413(g).

        Drummond’s responses to paragraphs 1 through 77 are repeated and

incorporated herein by reference.

                                    CLAIM ONE

                   (NESHAP Subpart L for Benzene Emissions
                       from Coke By-Product Recovery)

78.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond had sealed all openings

subject to Subpart L more than five years before either the United States filed the

original complaint in this action or Gasp filed its Complaint in Intervention.

Therefore, Gasp’s claims for injunctive relieve and penalties are barred by the five-

year statute of limitations, 28 U.S.C. §2462. Drummond denies that any

violations occurred that were not barred by the statute of limitations applicable to

Gasp’s claims.
{B3602997}                                11
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 12 of 22




79.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

80.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

81.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

82.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

83.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

{B3602997}                                12
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 13 of 22




84.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

85.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

                                    CLAIM TWO

                    (NESHAP Subpart V for Equipment Leaks)

86.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

87.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

88.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

{B3602997}                                13
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 14 of 22




occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

89.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

90.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

91.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

92.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

93.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

{B3602997}                                14
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 15 of 22




occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

94.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

95.     This allegation sets forth a conclusion of law to which no response is

required. Notwithstanding the foregoing, Drummond denies that any violations

occurred that were not barred by the statute of limitations applicable to Gasp’s

claims.

                                  CLAIM THREE

              (NESHAP Subpart FF for Benzene Waste Operations)

96.     This allegation sets forth a conclusion of law to which no response is

required.

97.     This allegation sets forth a conclusion of law to which no response is

required.

98.     This allegation sets forth a conclusion of law to which no response is

required.

99.     This allegation sets forth a conclusion of law to which no response is

required.

{B3602997}                                15
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 16 of 22




100. Denied.

101. Denied.

102. Denied.

103. This allegation sets forth a conclusion of law to which no response is

required.

104. This allegation sets forth a conclusion of law to which no response is

required.

105. This allegation sets forth a conclusion of law to which no response is

required.

106. This allegation sets forth a conclusion of law to which no response is

required.

107. This allegation sets forth a conclusion of law to which no response is

required.

108. This allegation sets forth a conclusion of law to which no response is

required.

109. Denied. Drummond had implemented all physical construction and

procedures for monitoring, repairs, record-keeping, and reporting required by the

Consent Decree filed in this matter and by 40 C.F.R. Part 61 Subparts L, V and FF

before that Complaint was filed, so there is no reasonable likelihood that any

violations alleged in the Complaint will recur.

{B3602997}                               16
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 17 of 22




110. This allegation sets forth a conclusion of law to which no response is

required.

                                  CLAIM FOUR

                                 (Title V Permit)

111. This allegation sets forth a conclusion of law to which no response is

required.

112. This allegation sets forth a conclusion of law to which no response is

required.

113. Denied. Drummond had implemented all physical construction and

procedures for monitoring, repairs, record-keeping, and reporting required by the

Consent Decree filed in this matter and by 40 C.F.R. Part 61 Subparts L, V and FF

before this Complaint was filed, so there is no reasonable likelihood that any

violations alleged in the Complaint will recur.

114. This allegation sets forth a conclusion of law to which no response is

required.

                          AFFIRMATIVE DEFENSES

115. Beginning with the meeting following the 2011 inspection of Drummond’s

Facility, Drummond has worked proactively with EPA and JCBH to determine the

applicability of 40 C.F.R. Part 61, Subparts L, V and FF to Drummond’s complex




{B3602997}                               17
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 18 of 22




process, to eliminate violations where the settling parties agreed and to undertake

measures that would otherwise eliminate the settling parties’ differences.

116. There is no evidence that the violations of 40 C.F.R. Part 61, Subparts L, V

and FF that EPA has alleged have resulted in emissions that have affected the air

where Gasp’s members live and travel.

117. Drummond began making physical improvements and implementing

procedures to assure compliance with all requirements of 40 C.F.R. Part 61,

Subparts L, V and FF following the 2011 inspection.

118. On or before EPA and JCBH inspected the Facility on May 21, 2014,

Drummond had sealed all equipment required by 40 C.F.R. Part 61, Subparts L and

V and had instituted procedures and internal controls to eliminate any alleged

violations of those Subparts. EPA and JCBH found that Drummond remained in

compliance with those requirements in the follow-up inspection in 2018.

119. By October 2015, the United States and Drummond were in constructive

discussions regarding the remaining issues and entered into a series of tolling

agreements to allow them to resolve those issues and to negotiate the final terms

and language of a consent decree.

120. The tolling agreements, as provided by the final amended tolling agreement,

attached hereto and incorporated herein as Exhibit A, provided that the period

between October 15, 2015, and February 1, 2019, “shall not be included in

{B3602997}                               18
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 19 of 22




computing the running of any statute of limitations potentially applicable to any

action brought by the United States on the Tolled Claims.”

121. The final amended tolling agreement and each preceding tolling agreement

provided “[t]his Agreement is not intended to benefit or affect any claims by or

against third parties.”

122. Notwithstanding the absence of a final consent decree, Drummond

continued to make physical improvements in its Facility and to implement

procedures that would assure compliance with Settling Parties’ conceptual

agreement.

123. At all pertinent times after 2011, Gasp and its members were aware or,

through reasonable due diligence, could have become aware of the nature of the

claims of the United States and JCDH in this matter.

124. Neither Gasp nor any of its members at any time filed a notice of intent to

commence a citizen suit pursuant to 42 U.S.C. § 7604 to address the alleged

violations.

125. Drummond had completed all physical construction and implemented all

procedures required to achieve compliance with the proposed Consent Decree and

40 C.F.R. Part 61, Subparts L, V and FF before August 31, 2020.

126. As a result of Drummond’s implementation of the provisions of the Consent

Decree and its having achieved compliance with 40 C.F.R. Part 61, Subparts L, V

{B3602997}                               19
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 20 of 22




and FF before August 31, 2020, there is no reasonable possibility that Gasp or its

members will suffer injury from any of the violations alleged in Gasp’s Complaint

in Intervention.

127. Gasp and its members lack standing to bring the causes of action alleged in

Gasp’s Complaint in Intervention.

128. Gasp’s claims are barred by the applicable statute of limitations, 28 U.S.C.

§ 2162.

129. Gasp’s claims are barred by laches, due to its failure to assert them while the

parties negotiated the Consent Decree and Drummond implemented the terms of

the proposed Consent Decree.

130. Gasp’s claims are barred by equitable estoppel due to its failure to assert

them while the parties negotiated the Consent Decree and Drummond implemented

the terms of the proposed Consent Decree.

131. Gasp’s claims are barred by waiver, due to its failure to assert them while

the parties negotiated the Consent Decree and Drummond implemented the terms

of the proposed Consent Decree.

132. Gasp’s claims relating to the sufficiency of the civil penalty negotiated by

the parties and incorporated into the proposed Consent Decree are barred by 42

U.S.C. § 7414(g).




{B3602997}                               20
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 21 of 22




        WHEREFORE, Drummond requests that this Court enter judgement against

Gasp and enter the proposed Consent Decree.

        This 21st day of September, 2020.


                                       /s/ Richard E. Davis
                                       Richard E. Davis (ASB-6685-A58R)


 Of Counsel
 STARNES DAVIS FLORIE LLP
 100 Brookwood Place, 7th Floor
 Birmingham, Alabama 35209
 Telephone: (205) 868-6000
 Facsimile: (205) 868-6099
 red@starneslaw.com

                                       /s/ Robert B. McKinstry, Jr.
                                       ROBERT B. McKINSTRY, JR.

Of Counsel
Environmental and Climate Law & Consulting
Romeade Farm
548 School House Rd.
Kennett Square Pa. 19348
Telephone: 484-467-3207
bobby@robertbmckinstryjr.com


              Attorneys for Drummond Company, Inc. d/b/a ABC Coke




{B3602997}                                  21
         Case 2:19-cv-00240-AKK Document 21 Filed 09/21/20 Page 22 of 22




                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Answer to Complaint in Intervention has
been filed with the Clerk of the Court using the CM/ECF system which is supposed
to send electronic notification of such filing to counsel of record below:

 Andrew W. Ingersoll, Esq.                   David S. Maxey, Esq.
 Robert W. Caplan, Esq.                      Wade C. Merritt, Esq.
 Environmental Enforcement Section           SPAIN & GILLON LLC
 Environment and Natural Resources           2117 Second Avenue North
 Division                                    Birmingham, AL 35203
 U.S. Department of Justice                  dsm@spain-gillon.com
 601 D Street NW                             wcm@spain-gillon.com
 Washington, DC 20004
 andrew.ingersoll@usdoj.gov
 caplan.robert@epa.gov

 Sarah Stokes, Esq.
 Southern Environmental Law Center
 2829 2nd Avenue South, Suite 282
 Birmingham, Alabama 25233
 sstokes@selcal.org

and by U.S. Mail to:

Ellen M. Mahan, Esq.
Deputy Section Chief
Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice
P.O. Box 7611
Washington, DC 20044-7611


This 21st day of September, 2020.

                                     /s/ Richard E. Davis
                                     Of Counsel



{B3602997}                             22
